Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,6-17 and 19-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briscoe et al (US 20080049614 A1) hereinafter as Briscoe in view of JORDAN et al (US 20190190808 A1) hereinafter as JORDAN.
Regarding claim(s) 1, 14 and 28, Briscoe discloses a system (See Fig(s). 1 system 22) comprising:
 a network management node operative (See Fig(s). 1 resource manager with data capacity management system part of the network 20) to: 
allocate bandwidth in a physical communication link to convey communication data associated with first customer premises equipment (See ¶ 17, 131-135, In data networks (for example IP/MPLS networks), the bearer capacity between two end-points can be provided by a physical link …..capacity of bearers is here referred to as bandwidth partitioning, which, in effect, is performed at the transmitting physical or logical ports).Docket No.: CHTR-2020-168

Briscoe fails to disclose-36- the allocated bandwidth partitioned based on wireless bandwidth supported by the first customer premises equipment; 
establish a control channel over the physical communication link between a network management node and the first customer premises 5equipment; and communicate a command over the control channel from the network management node to the first customer premises equipment, the command controlling operation of the first customer premises equipment.  
JORDAN disclose-36- the allocated bandwidth partitioned based on wireless bandwidth supported by the first customer premises equipment (See Fig(s). 1 with physical links 18, See ¶ 28, 31,  when each of the links 26 and 28 include multiple different network connections, each link can provide an aggregate network connection having a corresponding aggregate bandwidth allocation that is made available from the set of service providers according to each respective service plan and provider capabilities);
establish a control channel over the physical communication link between a network management node and the first customer premises 5equipment (See ¶ 109, See Fig(s). 10, communicating data packets between each of the control apparatuses 254 and 258. In addition to tunneling to provide logical connections 260 for data traffic, a separate control channel tunnel can be established between the respective apparatuses 254 and 258 via one of the links.); and communicate a command over the control channel from the network management node to the first customer premises equipment, the command controlling operation of the first customer premises equipment (See Fig(s). 109, See Fig(s). 10, Each of the ingress and egress control apparatuses can include link quality managers to control network traffic dynamically).  
Controlling bidirectional data traffic  for maximum data throughput between end devices is achieved by controlling ingress and egress of data with respect to the site through a pair of distributed control apparatuses.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of JORDAN within Briscoe, so as to enhance overall network performance by controlling bidirectional data traffic  for maximum data throughput between end devices via  controlling ingress and egress of data with respect to the site through a pair of distributed control apparatuses.

Regarding claim(s) 2, 15, Jordon discloses 10wherein the network management node is further operable to: in response to communicating the control command, receive a corresponding reply communication from the first customer premises equipment communications over the control channel (See ¶ 35, 67 A two-way session is identified in response to the link quality manager 30 detecting a return packet from a UDP session, and is closed when there is no activity for some prescribed number of seconds.).  Reasons for combining same as claim 1.
Regarding claim(s) 3, 16, Briscoe discloses wherein the network management node is further operable to: allocate a first sub-band in the physical communication link, the first sub- band being allocated to convey data corresponding to first wireless bandwidth 20used by the first customer premises equipment to communicate with multiple wireless stations (See ¶ 134-135, The underlying bearer channels may be represented in the capacity model by single partitions or may be subdivided into multiple partitions.) ;  and allocate a second sub-band in the physical communication link, the second sub-band being allocated to convey corresponding second wireless bandwidth used by the first customer premises equipment to communicate with the multiple 25wireless stations (See ¶ 135,231,hierarchical partitioning the bandwidth represented by a (parent) partition can be further subdivided in sub-partitions or child partitions..  
Regarding claim(s) 4,17, Jordon discloses wherein the network management node is further operable to: establish the control channel in the first sub-band.(See ¶ 97). Reasons for combining same as claim 1.
Regarding claim(s) 6,19, Briscoe discloses wherein the command notifies the first customer premises equipment of a wireless power level at which to transmit wireless communications from the first customer premises equipment (See ¶ 253).  
Regarding claim(s) 7,20, Briscoe discloses wherein the network management node is further operable to: establish the control channel over the physical communication link between the network management node and multiple instances of customer 15premises equipment including the first customer premises equipment and second customer premises equipment (See Fig(s). 2 with bandwidth partitioned 10, 12 between end points 102, 104 over the physical link 100).  
Regarding claim(s) 8,21, Briscoe discloses wherein the control channel is of a type selected from the group including: 20a unicast link, a multicast link, and a broadcast link (See ¶ 343, broadcast transmission).  
Regarding claim(s) 9,22, Briscoe discloses wherein the allocated bandwidth in the physical 25communication link is allocated to convey data corresponding to a first antenna of the first customer premises equipment (See Fig(s). 2 with bandwidth partitioned 10, 12 between end points 102, 104 over the physical link 100).  
Regarding claim(s) 10,23, Briscoe discloses wherein the network management node is further operable to: Docket No.: CHTR-2020-168 -38- allocate a first sub-band in the physical communication link, the first sub- band being allocated to convey data received over a first antenna of the first customer premises equipment; and allocate second sub-band in the physical communication link, the second 5sub-band being allocated to convey data received over a second antenna of the first customer premises equipment (See Fig(s). 2 with bandwidth partitioned 10, 12 between end points 102, 104 over the physical link 100).    
Regarding claim(s) 11,24, Briscoe discloses wherein the network management node is further operable to: 10allocate a first sub-band in the physical communication link, the first sub- band being allocated to convey first data from the network management node to the first customer premises equipment for wireless transmission of the first data over a first antenna of the first customer premises equipment; and allocate a second sub-band in the physical communication link, the second 15sub-band being allocated to convey second data from the network management node to the first customer premises equipment for wireless transmission of the second data over a second antenna of the first customer premises equipment (See Fig(s). 2,4,8 with bandwidth partitioned 10, 12 between end points 102, 104 over the physical link 100).    .  
Regarding claim(s) 12, 26, Briscoe discloses wherein the network management node is further operable to: 25during establishment of the control channel, communicate access information from the network management node to the first customer premises equipment, the access information providing the first customer premises equipment access to subsequent communications directed from the network management node to the first customer premises equipment (See ¶ 18-20, associating the capacity information of the consumer circuit with the capacity information of the bearer circuit comprises associating a consumer partition entity defining a bandwidth partition of the consumer circuit no with a bearer partition entity representing a bandwidth partition of the bearer circuit to indicate that the bandwidth allocated to the consumer circuit ).  
Regarding claim(s) 13, 27, Jordon discloses wherein the network management node is further operative to: implement the control channel via communication of the command in a header associated with a data payload communicated from the network 5management node to the first customer premises equipment (See Fig(s). 4, block 104, 124, See ¶ 86, the pointers can identify the headers, payload and other portions of each respective data packet to enable appropriate processing of each data packet by the NIC 124 of each respective data packet.). Reasons for combining same as claim 1.
Regarding claim(s) 25, Briscoe discloses wherein the bandwidth in the physical communication 20link is partitioned into portions in accordance with wireless bandwidth supported by the first customer premises equipment (See Fig(s). 2,4,8 with bandwidth partitioned 10, 12 between end points 102, 104 over the physical link 100, See ¶ 17,   Associating capacity information with a circuit entity representing a circuit preferably comprises storing in the database a partition entity representing a quantity or partition of data capacity or bandwidth allocated to and/or available on the circuit. The term "bandwidth partition" preferably refers to a bandwidth allocation or more generally to a quantity of bandwidth)

Allowable Subject Matter
Claims 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411